Citation Nr: 1134624	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  03-21 952	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to compensation for arthritic degeneration of the right elbow.



REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent




REMAND

The Veteran had active military service from September 1959 to September 1963. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The issue, which was then characterized as a claim for an increased rating for a service-connected right elbow scar, was later remanded by the Board in an April 2004 action.  The Board thereafter denied the Veteran's claim for a compensable evaluation for his right elbow scar in a decision dated in June 2005.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion to remand, incorporating the joint motion by reference.  

The joint motion referred to a November 2002 VA examination report that opined that the Veteran's current elbow complaints were unrelated to a service-connected elbow scar that resulted from an in-service incision and drainage for right elbow cellulitis.  The VA examiner amended, by hand, the original examination report to document that x-rays taken that same day showed that there was mild degenerative joint disease of the right elbow.  Because the examiner did not also amend the opinions expressed in the examination report, the Board, in its June 2005 denial, concluded that the x-ray report had not altered the examiner's opinion that the Veteran's elbow complaints were unrelated to his service-connected elbow scar.  The parties to the joint motion agreed that the Board impermissibly broadened the scope of the VA examiner's opinion.  

Based on the 2006 joint motion, consideration of ratings for all disabilities that were due to the in-service cellulitis was required.  In order to comply with the joint motion, and with the instructions of the joint motion in mind, the Board remanded the case in July 2007.  

The Board remanded again in February 2009, and later decided the question of entitlement to an increased rating in January 2010.  The Board determined that the rating issue on appeal did not involve disabilities of the right upper extremity other than the elbow scar itself.  The Veteran appealed and the Court issued a memorandum decision in May 2011.

By the Court's decision, denials of service connection that were implicit in the Board January 2010 denial of an increased rating for the elbow scar were affirmed.  The Court explicitly affirmed a denial of service connection for an olecranon spur of the right elbow, right ulnar neuropathy, right epicondylitis, and right upper extremity distal muscular atrophy and positive Tinel's sign.

The Court reversed the Board as to its implicit denial of service connection for arthritic degeneration of the right elbow, and the Court remanded the issue for determination of the appropriate rating to be assigned.  (The Court noted that the Veteran had not challenged on appeal the rating for the scar itself.)  Consequently, based on the earlier joint motion and the Court's May 2011 decision, what was once characterized as a claim for an increased rating for a scar became an appeal for entitlement to an award of compensation for right elbow arthritic degeneration.

In order to comply with the Court's decision, a remand is required.  This is because the agency of original jurisdiction (AOJ) has not yet had opportunity to rate the disability in the first instance.

Accordingly, the case is REMANDED for the following action:

The AOJ should implement a rating decision that reflects the Court's May 2011 decision, showing the denials of service connection for an olecranon spur of the right elbow, right ulnar neuropathy, right epicondylitis, and right upper extremity distal muscular atrophy and positive Tinel's sign.  The rating action should also assign a rating for right elbow arthritic degeneration.  (Any additional evidentiary development required to rate this right elbow disability should be taken as deemed appropriate.)  Thereafter, if the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

